NO. 12-22-00041-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JEFFERY SCOTT GRIMES,                            §      APPEAL FROM THE 3RD
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Jeffery Scott Grimes, acting pro se, filed a notice of appeal from the denial of his motion
for DNA testing. However, there is no signed order denying his motion, only a docket sheet
entry. Accordingly, on March 4, 2022, this Court notified Appellant that the notice of appeal
failed to show the jurisdiction of the Court, i.e., there is no signed final judgment or appealable
order and/or the order being appealed is not an appealable order. We further notified Appellant
that the appeal would be dismissed unless the notice of appeal was amended on or before April 4
to show this Court’s jurisdiction. This deadline passed without a response from Appellant.
       In criminal cases, an appellate court has jurisdiction only from a written judgment or
order or where expressly granted by law. See Abbott v. State, 271 S.W.3d 694, 696–97 (Tex.
Crim. App. 2008) (standard for determining jurisdiction is not whether appeal is precluded by
law but whether appeal is authorized by law); see also Young v. State, No. 12-06-00189-CR,
2006 WL 1699585, at *1 (Tex. App.—Tyler June 21, 2006, no pet.) (mem. op. not designation
for publication); McIntosh v. State, 110 S.W.3d 51, 52 (Tex. App.–Waco 2002, no pet.); TEX. R.
APP. P. 26.2(a). “A docket sheet entry does not constitute an appealable order.” Ex parte
Blakely, No. 05-18-00554-CR, 2018 WL 3545025, at *1 (Tex. App.—Dallas July 24, 2018, no
pet.) (mem. op., not designated for publication). Accordingly, because the trial court has not
signed an appealable order denying Appellant’s motion for DNA testing, we dismiss the appeal
for want of jurisdiction. See Ex parte Evans, 611 S.W.3d 86, 88 (Tex. App.—Waco 2020, no
pet.) (dismissing appeal for want of jurisdiction absent signed final order denying application for
writ of habeas corpus).
Opinion delivered April 14, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 14, 2022


                                         NO. 12-22-00041-CR


                                    JEFFERY SCOTT GRIMES,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 3rd District Court
                           of Anderson County, Texas (Tr.Ct.No. 26796)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.